Exhibit 99.1 Brink’s Announces Retirement of Chairman, President and CEO at Year-End Thomas C. Schievelbein Appointed as interim Executive Chairman for Transition RICHMOND, Va. – November 14, 2011 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, today announced the retirement of Michael T. Dan as President and Chief Executive Officer and a member of the Board of Directors on December 23, 2011. Mr. Dan, 61, began his career at Brink’s in 1982. He has served as President and Chief Executive Officer of Brink’s since 1998 and as Chairman of the Board of Directors since 1999. The Board of Directors has appointed Thomas C. Schievelbein to serve as interim Executive Chairman for the remainder of the calendar year. Effective December 24, 2011, the Board has appointed Mr. Schievelbein as interim President and Chief Executive Officer. Mr. Schievelbein, a member of the Brink’s Board of Directors since 2009, has extensive leadership experience and knowledge of the Company, as well as broad operational, business technology development and risk mitigation and control experience. “Over the past 29 years I have had the honor of playing a role in Brinks’ evolution into the world’s premier security-related services company,” said Michael T. Dan. “It has been a pleasure working with the very talented employees here at Brink’s. We have built a strong brand and a culture of value creation and dependability, and I am confident that Brink’s is in a great position to grow and achieve great success in the future. I look forward to working with Tom, as Executive Chairman, until the end of the year, which will provide for a smooth transition.” “On behalf of the Board, I would like to thank Michael for his service to Brink’s over the past 29 years, and wish him and his family the very best,” said Murray D. Martin, Lead Director of The Brink’s Company. “The Board has put considerable work into the succession planning process, including a review of potential internal candidates. We are committed to carrying out a thorough search to identify the right candidate to lead our company into the future, and will complete the search as expeditiously as possible. We are pleased that Tom has agreed to serve as Executive Chairman until year-end and as interim President and CEO thereafter until a successor is appointed. Tom is a seasoned executive with the right leadership experience to ensure a seamless transition, and to continue to execute on our strategic plan.” Consistent with its succession planning, the Board of Directors has formed a search committee of three independent directors to identify a permanent President and CEO, and is in the process of retaining an executive recruiting firm to assist in the search. The search process will include a full review of internal and external candidates. Also effective December 24, 2011, Murray D. Martin, currently Lead Director of the Brink’s Board of Directors, will serve as non-executive interim Chairman and continue to serve the functions of the Lead Director. The Company reiterated the guidance it gave on October 27, 2011. The Company’s initial outlook for 2012 calls for continued strong organic revenue growth in the mid-to-high single-digit percentage range with a segment profit margin between 6.5% and 7.0%. The Company will provide more detail with the release of its fourth-quarter earnings results. About Thomas C. Schievelbein Mr. Schievelbein is the retired President of Northrop Grumman Newport News, a subsidiary of the Northrop Grumman Corporation. Mr. Schievelbein served as President of Northrop Grumman Newport News from November 2001 until his retirement in November 2004. From October 1995 to October 2001, he served as Executive Vice President and Chief Operating Officer of Newport News Shipbuilding, Inc., where he was responsible for over 18,000 employees. Mr.
